Title: John Quincy Adams to William Cranch, 12 July 1790
From: Adams, John Quincy
To: Cranch, William


Newbury-Port July 12th: 1790.
I have been wishing to write you, for several weeks past; I intended to have replied to your favour of the 10th: of last month, at  an early period; but for sometime I was too lazy, and for this fortnight past I have been too busy. Just upon the point of going away, I find myself crowded with a hundred little trifling affairs, which at divers times during a residence of three years I have deferred to some leisure time; though the leisure time never came. so that I find myself really hurried.— Besides this I have been puzzled for a conveyance to Braintree where I supposed you would be; though by neglecting to write, I have actually lost one or two very good ones.
How do you find yourself in heart? I do not mean with respect to the Ladies, of whom I hope you still persist in your resolution to be greatly independent; but relative to the prospects of Life, as they begin to approach so near. This week is in my mind an important Epocha of my life. I consider in fact, that the critical period, within which my fate as it respects my connexion with Society is to be decided commences with my admission to the common pleas. The step which I have determined to take is in my own opinion hazardous. In that of many people it will perhaps appear compounded of impudence and vanity; but it has the sanction of all the friends upon whose judgment I can chiefly depend; and if I must fail, I hope and trust it shall be the fault of Fortune, and not mine.
Your Situation must for some time at least be vastly more eligible, than mine. You will not require so much business for your immediate support. You will have no young rivals to rejoice at your failures or to envy your success; and you will not have the prejudice against you of assuming an higher tone than becomes you. All these disadvantages will probably be mine. But are not difficulties the test of merit?— The test it is true may be too powerful, and I am persuaded you are not without anxiety with respect to your own prospects.
Thompson wrote me last week (I think it was) that he was charged by the president to propose to you and our friend Forbes, to write together for Commencement, but I have not heard what was the success of his application; I hope you will appear, for your own sake and for the sake of the class.— The matter was conducted with me in such a manner that I had no option left me; I was obliged to refuse. You are in some manner personally concerned, and I therefore hold myself accountable to you, for my conduct upon the occasion; and accordingly I shall take the first opportunity which shall present to relate the facts to you, in order to justify myself for refusing an honour which I will not affect to despise.
Do you still feel yourself sufficiently interested in the fate of our fair damsels to receive with pleasure information relating to them. If you do I have no such information to give you. Every thing remains nearly in the same situation as when I last saw you. But

“When light wing’d toys
Of feather’d Cupid, soil with wanton dulness,
My speculative, and offic’d instruments;
That my disports, corrupt and taint my business;
Let housewives make a ladle of my pen.
And all indign and base adversities
Make head against my estimation.”

Rant enough—is there not? But I will drop this flimsy subject. I must mention to you one, of much more importance to me. It is that I am very much in want of fifteen or eighteen pounds. I have suffered a number of small debts in this town to remain unsatisfied, because I have always wished to have some cash at hand, till I find, they amount to eight or nine pounds. I shall have upon leaving this town about £3. to pay for arrears of board and washing; and upon taking the oath at Salem, I shall be called upon for £6. by the Clerk of the Court. To discharge all these sums, and to pay my expences to Commencemt. &c. I have about six dollars remaining of 20 that Dr: Tufts supplied me with when I was last at Boston. I know not indeed what I shall do to pay my Duty, for which I understand the Clerk makes it a practice never to trust. I had hoped to have heard from the Doctor before this.— [I] can get a sum upon Newell’s execution, and send it to Salem in a bill by Th[ursd]ay or Friday, the gratification which I shall feel at being relieved from my embarassment, will to a mind so benevolent as yours compensate for the trouble it will give you. But if this cannot be done, will you, if you can conveniently inform Doctor Tufts of my situation, and he will, I am sure if he can, send me a bill by the Post which will come to this Town next Monday the 19th: instt: as I intend to go the next day to Cambridge. In the mean time I will make out as well as I can.
Adieu, my dear Friend, I am as usual, wholly your’s.
J. Q. Adams.
